Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed on 11/19/2021. Claims 10-12 were amended and pending.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The Instant Invention is directed towards intra-slot frequency hopping patterns used to send the UCI PUCCH in a shorten TTI of new radio (NR). Applicant has amended to clarify a { [3, 4], [4, 3] } slot symbol pattern in the subframe to distinguish over the prior art (Kwak, R1-1610329, Golitschek), which teaches a { [3, 4] [3, 4] } slot symbol pattern. 


Allowable Subject Matter
Claims 10-12 renumbered as claims 1-3 are allowed.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/B.M./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415